DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 09/26/2022 has been entered. Claims 5 and 13 were cancelled. Claims 1-4 and 6-12 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejections except for the 112(b) rejection for claim 12.  
Response to Arguments
Applicant's arguments filed on 09/26/2022 have been fully considered but they are not persuasive. 
In applicant’s remarks filed on 09/26/2022, applicant asserts Olsen (U.S. Patent No. 7,922,454) fails to teach “the disconnectable electrical coupling comprising a first member configured with the first blade segment that mates at the chord-wise joint with a second member configured with the second blade segment”. Applicant further asserts the resilient contact member 15 of Olsen could not be a disconnectable electrical coupling because if it was, the blade portions could not rotate relative to each other. 
The examiner respectfully disagrees. Olsen’s contact member 15 is an electrical connection. The contact electrical connection of contact member 15 inherently has two members that are in contact to each other. Therefore, there is a first member in tip portion 26 and another member in remaining portion 27 that is in contact with the first member in tip portion 26 to establish the electrical connection by contact member 15. Furthermore, the relative rotation between the blade portions does not preclude the resilient contact member 15 to be a disconnectable electrical coupling. While Olsen’s electrical coupling via resilient contact member 15 may accommodate relative rotation of the two blade portions, it would ultimately be disconnected when enough force or stress was applied.
The applicant also asserts there is no motivation to reconfigure Olsen’s blade by removing the electrical heating system in the blade portion and substituting a hot air system. The examiner notes that this assessment is mischaracterization of the 103 rejection set forth in the Non-Final Rejection dated 08/04/2022. The modification in the 103 rejection was not to substitute the already existing electrical heating system but to add additional fan heater taught by Veldkamp (U.S. Pre-Grant Publication No. 2015/0056074) to assist the deicing operation of Olsen. Because both the electrical heating system of Olsen and the fan heater of Veldkamp serve the purpose, which is to heat the wind turbine blade, there is a clear motivation to use both heating systems together to improve the heating operation. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “the beam structure” without a proper antecedent basis. For purposes of this examination, this limitation is interpreted as “a beam structure”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (U.S. Patent No. 6,612,810), in view of Veldkamp (U.S. Pre-Grant Publication No. 2015/0056074).

As per claim 1, Olsen discloses a jointed wind turbine rotor blade, comprising: a first blade segment (26; figure 7); a second blade segment (27; figure 7); each of the first and second blade segments comprising a pressure side shell member and a suction side shell member (as shown, each blade segment has a profile having a pressure side shell portion and a suction side shell portion; figure 3); a chord-wise joint separating the first and second blade segments (joint interface between blade segments 26, 27; figure 7); internal joint structure (14; figure 7) joining the first and second blade segments across the chord-wise joint (as shown; figure 7); a first heating system mounted within the first blade segment; a second heating system mounted within the second blade segment (any portions of the blade surface can be provided with heating elements 4, i.e., including blade portions 25 and portion 26; figures 4, 7; column 5, lines 23-24); a disconnectable coupling configured between the first and second blade segments at the chord-wise joint (electrical connection by resilient contact member 15 at the joint; figure 7; column 4, line 65 – column 5, line 2); and wherein the first heating system comprises a hot air heating system configured within the first blade segment, and the second heating system comprises an electrical heating system (electric heating elements 4; column 3, lines 65-66) configured within the second blade segment (a plurality of heating elements 4 shown and any portion of the surface can be provided with heating elements 4, i.e., a heating element 5 in the tip portion and a heating element 5 in the remaining blade; figures 4, 7; column 5, lines 22-25), the coupling comprising a disconnectable electrical coupling between a power source in the first blade segment and a heating element in the second blade segment, the disconnectable electrical coupling comprising a first member configured with the first blade segment that mates at the chord-wise joint with a second member configured with the second blade segment (electric connection established by means of resilient contact member 15, i.e., a first member in tip 26 mating with a second member in portion 27; column 4, line 65 – column 5, line 2).
Olsen does not explicitly teach a first heating system within the first blade segment; wherein the first heating system is configured as a hot air heating system. Veldkamp is an analogous prior art in that Veldkamp deals with a system and method for deicing wind turbine rotor blades. Veldkamp teaches wherein fan heaters are provided near the root of the blade to provide hot air for deicing (paragraph [0037]). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s wind turbine blade to additionally incorporate Veldkamp’s fan heaters can provide additional heating and assist deicing operation of Olsen. Because Veldkamp teaches fan heater located at the root, the modified structure would also have the fan heater at the root, i.e., mounted in the first blade segment which includes the root of the blade.

As per claim 2, Olsen, in view of Veldkamp, discloses the jointed wind turbine rotor blade of claim 1. Olsen further discloses wherein the first blade segment is adjacent a root end of the wind turbine rotor blade, and the second blade segment is adjacent a tip end of the wind turbine rotor blade (as shown; figure 7).

As per claim 3, Olsen, in view of Veldkamp, discloses the jointed wind turbine rotor blade of claim 1. While Olsen does not explicitly teach wherein the first and second heating systems are independently controllable, Veldkamp teaches wherein the independently controlling two or more heating systems to achieve different temperatures where needed (paragraph [0010]). Therefore, in order to allow localized temperature control, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s heating system to incorporate Veldkamp’s independently controlled heaters to locally control the temperature within the blade.

As per claim 6, Olsen, in view of Veldkamp, discloses the jointed wind turbine rotor blade of claim 1. Olsen further discloses a lightning strike conductor (2) that bridges the chordwise joint and connects blade tip receptors (5; figure 4) to a blade root grounding system (20), the lightning strike conductor comprising an in-line disconnectable connector at the chordwise joint (at resilient contact member 15; figure 7).

As per claim 8, Olsen, in view of Veldkamp, discloses the jointed wind turbine rotor blade of claim 1. Olsen further discloses wherein the internal joint structure comprises one or more chord-wise walls separating the first and second blade segments at the chord-wise joint, the coupling comprising one or more disconnectable conduits for the power source through the chord-wise walls (as shown, there is a wall separating tip portion 26 and remaining portion 27 and the resilient contact member 15 extends through the wall; figure 7).
	
As per claim 9, Olsen, in view of Veldkamp, discloses a wind turbine (25; figure 1), comprising one or more of the jointed wind turbine blades according to claim 1.

As per claim 10, Olsen discloses a method for supplying heat for deicing in a jointed wind turbine rotor blade, wherein the blade includes a first blade segment (26; figure 7) adjacent a root end of the wind turbine rotor blade, a second blade segment (27; figure 7) adjacent a tip end of the wind turbine rotor blade, and internal joint structure (14; figure 7) joining the first and second blade segments across a chord-wise joint that separates the first and second blade segments (as shown; figure 7), the method comprising: mounting a second heating system within the second blade segment (any portions of the blade surface can be provided with heating elements 4, i.e., including blade portions 25 and portion 26; figures 4, 7; column 5, lines 23-24); configuring a disconnectable coupling (15) between the first and second blade segments at the chord-wise joint (as shown; figure 7); supplying a power source from the first blade segment, through the coupling, and across the interface at the chord-wise joint for use by the second heating system in the second blade segment (electric connection established by means of resilient contact member 15; column 4, line 65 – column 5, line 2); and the second heating system is configured as an electrical heating system within the second blade segment (electric heating elements 4; column 3, lines 65-66), and the coupling is configured as a disconnectable electrical coupling between the power source in the first blade segment and a heating element in the second blade segment, the disconnectable electrical coupling comprising a first member configured with the first blade segment that mates at the chord-wise joint with a second member configured with the second blade segment (electric connection established by means of resilient contact member 15, i.e., a first member in tip 26 mating with a second member in portion 27; column 4, line 65 – column 5, line 2).
Olsen does not explicitly teach mounting a first heating system within the first blade segment; wherein the first heating system is configured as a hot air heating system. Veldkamp is an analogous prior art in that Veldkamp deals with a system and method for deicing wind turbine rotor blades. Veldkamp teaches wherein fan heaters are provided near the root of the blade to provide hot air for deicing (paragraph [0037]). It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s wind turbine blade to additionally incorporate Veldkamp’s fan heaters can provide additional heating and assist deicing operation of Olsen. Because Veldkamp teaches fan heater located at the root, the modified structure would also have the fan heater at the root, i.e., mounted in the first blade segment which includes the root of the blade.

Claim(s) 4, 7, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, in view of Veldkamp and Riddell (U.S. Patent No. 7,922,454).

As per claims 4 and 7, Olsen, in view of Veldkamp, discloses the jointed wind turbine rotor blade of claim 1. Olsen does not explicitly teach wherein the internal joint structure comprises a beam structure extending span-wise from one of the first or second blade segments into a receiving section formed in the other of the second or first blade segment (claims 4 and 7), the coupling configured across an external surface of the receiving section and an external surface of the beam structure at the chord-wise joint (claim 4) and the coupling configured through the receiving section and into the beam structure, wherein the power source is conveyed through an internal conduit in the beam structure (claim 7).
Riddell is an analogous prior art in that it deals with a joint design for rotor blade segments. Riddell teaches wherein the internal joint structure includes a beam structure (56; figure 4) extending span-wise from the second blade segment (22) into a receiving section (28) formed in the first blade segment (24), the coupling configured across an external surface of the receiving section and an external surface of the beam structure at the chord-wise joint (the electrical connection by electrically conducting post 124 and opening 124 is across the joint end surfaces 100 (external surfaces) of the recess member 28 (receiving section) and spar member 56 (beam structure); figures 3, 4, 7) and the coupling configured through the receiving section and into the beam structure, wherein the power source is conveyed through an internal conduit in the beam structure structure (electrically conducting member 122 received in opening 124 (conduit) which is a part of spar member 56 (beam structure); figure 4).
Riddell further teaches a significant amount of time is wasted in aligning the blade segments for assembly (column 1, lines 46-48). Riddell teaches the beam structure received within a receiving section and the male to female connection of the conducting member allows for electrical connection and provide alignment features that can reduce the wasted time in aligning the blade segments for assembly (column 7, lines 24-45; column 10, lines 9-14). 
Therefore, in order to improve alignment of the blade segments during assembly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s wind turbine blade to incorporate Riddell’s beam structure received in a receiving section and electric conductor received within an internal conduit for inserting into the opposing blade segment as they provide alignment features that can reduce the wasted time in aligning the blade segments for assembly (column 7, lines 24-45; column 10, lines 9-14).

As per claims 11 and 12, Olsen, in view of Veldkamp, discloses the method of claim 10. Olsen does not explicitly teach wherein the internal joint structure includes a beam structure extending span-wise from the second blade segment into a receiving section formed in the first blade segment, comprising configuring the coupling with the receiving section and the beam structure (claim 11), and conveying the power source across the chord-wise joint and into the second blade segment through an internal conduit in the beam structure (claim 12).
Riddell is an analogous prior art in that it deals with a joint design for rotor blade segments. Riddell teaches wherein the internal joint structure includes a beam structure (56; figure 4) extending span-wise from the second blade segment (22) into a receiving section (28) formed in the first blade segment (24), comprising configuring the coupling with the receiving section and the beam structure (as shown; figures 2-4, 7), and electrically connecting the first and second blade segments across the chord-wise joint through an internal conduit in the beam structure (electrically conducting member 122 received in opening 124 (conduit) which is a part of spar member 56 (beam structure); figure 4). Riddell further teaches a significant amount of time is wasted in aligning the blade segments for assembly (column 1, lines 46-48). Riddell teaches the beam structure received within a receiving section and the male to female connection of the conducting member allows for electrical connection and provide alignment features that can reduce the wasted time in aligning the blade segments for assembly (column 7, lines 24-45; column 10, lines 9-14). 
Therefore, in order to improve alignment of the blade segments during assembly, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Olsen’s wind turbine blade to incorporate Riddell’s beam structure received in a receiving section and electric conductor received within an internal conduit for inserting into the opposing blade segment as they provide alignment features that can reduce the wasted time in aligning the blade segments for assembly (column 7, lines 24-45; column 10, lines 9-14).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745